DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
Applicant's amendments and arguments filed 7/22/2021 have been fully considered. 
The cancelation of claim 13 overcame the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lovell et al (3,236,157).
Regarding the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, original claim 7 read:

    PNG
    media_image1.png
    101
    592
    media_image1.png
    Greyscale

This is three spring configurations. Two counteracting tensile or two compression springs do not further limit a configuration of tensile-compressive springs. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 claims, “wherein the at least one spring device is configured as at least one of a combination of two counteracting tensile springs or a combination of two compressive springs”. 
It is the examiner’s position that two counteracting compression springs do not further limit claim 1 requiring “at least one spring device coupled to the working piston and configured to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder”.
It is the examiner’s position that two counteracting tensile springs do not further limit claim 1 requiring “at least one spring device coupled to the working piston and configured to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder”.

Allowable Subject Matter
Claims 1-6, 8-12, 14-22 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Written Opinion of the International Searching Authority cited four “X” references (DE 9405545, US 3605960, US 6997957, US 5948021), however, did not teach how they meet the claim limitations: “at least one spring device coupled to the working piston and configured to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder (claim 1)” or “wherein the working piston is coupled to at least a spring device which transmits tensile and compressive forces and which engages on at least one abutment mounted displaceably in a chamber (claim 14)”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774